Per Curiam.

The record offered in evidence was not exemplified as required by the Bevised Statutes of the United States, section 905; neither can the transcript of the justice with the certificate of the county clerk attached be availed of, as Texas is not ah adjoining State. Code Civ. Pro., § 948; Bent v. Glaenzer, 17 Misc. Rep. 569. The only other method of proving the jurisdictional fact is by common-law- proof.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to. abide event.